FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-4027
                 _____________________________

LARRY E. O'STEEN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Mark Borello, Judge.

                          May 16, 2018


B.L. THOMAS, C.J.

    Larry O’Steen appeals the summary denial of a claim raised
in his motion for postconviction relief, arguing that the lower
court failed to address a portion of his claim. We agree, and
reverse and remand for the court to consider the claim.

     In 2010, Appellant was convicted of burglary of an
unoccupied structure and sentenced as an habitual felony
offender to ten years’ imprisonment. The conviction arose from
the burglary of a locked shed at a used car lot, and Appellant was
identified as the burglar based solely on a fingerprint found on a
car part box located inside the shed. This Court affirmed the
judgment and sentence without opinion. Osteen v. State, 96 So.
3d 889 (Fla. 1st DCA 2012) (table decision).
     Appellant filed an amended motion for postconviction relief,
alleging several grounds. In Ground 13, Appellant raised a claim
about the fingerprint evidence presented in the case, asserting
that the witness’s inability to identify the specific type of box on
which the print was found interfered with the chain of custody,
thus making the fingerprint inadmissible.             Appellant also
asserted in Ground 13—albeit inartfully—that he was prejudiced
by his trial counsel’s deficiency in failing to argue for judgment of
acquittal based on the lack of evidence showing “where exactly
box was bought from, how long business has been in possession of
box, who bought the box or had it in their possession.” With
regard to this argument, Appellant cited the principle of law that
“when a fingerprint is the only evidence on a person, it has to be
showed the only way the fingerprint could have got there was
when the crime at question was committed.” See, e.g., Miles v.
State, 466 So. 2d 239, 239 (Fla. 1st DCA 1984) (“The law is clear
that, where fingerprint evidence is relied upon to establish that
the defendant committed the crime, the circumstances must be
such that the print could have been made only at the time the
crime was committed.”).

     In summarily denying Ground 13, the postconviction court
addressed only the chain of custody issue, but did not discuss
counsel’s failure to specifically challenge the sufficiency of the
fingerprint evidence. Nor did the court attach portions of the
record showing that counsel made an adequate motion raising
the issue.

     In order to uphold the summary denial of claims raised in a
motion pursuant to Florida Rule of Criminal Procedure 3.850,
“the claims must be either facially invalid or conclusively refuted
by the record.” Crumitie v. State, 842 So. 2d 271, 273 (Fla. 1st
DCA 2003). Where the postconviction court fails to address a
facially sufficient claim, the matter must be reversed and
remanded for reconsideration. Gore v. State, 100 So. 3d 177, 177-
78 (Fla. 2d DCA 2012) (“[B]ecause the trial court failed to address
one portion of Gore’s third claim and the attached portions of the
record do not conclusively refute the claim, we reverse the
summary denial of that claim.”).
     Here, Appellant presented a legally cognizable and facially
sufficient claim. See Jacobs v. State, 880 So. 2d 548, 550 (Fla.
2004) (holding that a postconviction claim is facially sufficient if
it “sets out a cognizable claim for relief based upon the legal and
factual grounds asserted”); Neal v. State, 854 So. 2d 666, 670
(Fla. 2d DCA 2003) (explaining that a claim of ineffective
assistance for failure to make an adequate motion for judgment of
acquittal is cognizable under rule 3.850). Accordingly, because
the court did not address the claim and did not attach portions of
the record conclusively refuting it, we reverse and remand for
further proceedings.

    REVERSED and REMANDED.

WOLF and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Larry O'Steen, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Robert Quentin Humphrey,
Assistant Attorney General, Tallahassee, for Appellee.